      Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 1 of 20 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                            )
                                            )
CANADA GOOSE INC.,                          )      Civil Action No. ____________
                                            )
                      Plaintiff,            )
                                            )
v.                                          )      JURY TRIAL DEMANDED
                                            )
GOOSE COUNTRY, LLC,                         )
                                            )
                      Defendant.            )
                                            )


                                        COMPLAINT

       Plaintiff Canada Goose Inc. for its complaint against Defendant Goose Country, LLC

alleges as follows:

                                       THE PARTIES

       1.      Plaintiff Canada Goose Inc. (“Canada Goose”) is a corporation organized and

existing under the laws of Canada, with its principal place of business at located at 250 Bowie

Avenue, Toronto, Ontario, M6E 4Y2, Canada.

       2.      Canada Goose makes and sells apparel, including the outerwear for which it is

famous, in famed shopping districts throughout the world. As part of its international presence,

Canada Goose has extensive operations in the United States.

       3.      Canada Goose merchandise can be purchased at notable retail locations, such as

Nordstrom, Saks Fifth Avenue, Neiman Marcus, and Bloomingdale’s; at Canada Goose branded

retail stores, including those located on Chicago’s Michigan Avenue, in New York’s SoHo
      Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 2 of 20 PageID #:2




shopping district, and at the Mall of America in Minnesota; and via the internet from a variety of

e-commerce websites or from Canada Goose’s own website at www.canadagoose.com/us/.

       4.      Upon information and belief, Defendant Goose Country, LLC (“Goose Country”)

is a domestic limited liability company recently formed in the State of New Jersey.

       5.      Goose Country sells apparel, particularly outerwear, through two retail stores or via

the website www.originalgoosecountry.com. One of the aforementioned retail stores is located in

this judicial district at 5220 Fashion Outlets Way, Suite 1183, Rosemont, Illinois 60018.

                         NATURE OF ACTION AND JURISDICTION

       6.      This is an action for trademark infringement, trademark dilution, unfair competition

and false designation of origin, and unjust enrichment brought pursuant to the Illinois Uniform

Deceptive Trade Practices Act, 15 U.S.C. § 1051, et seq. (“the Lanham Act”), and federal and state

common law, including the law of the State of Illinois.

       7.      This Court has jurisdiction over this action at least under Section 39 of the Lanham

Act, 15 U.S.C. § 1121, and Title 28 of the United States Code, §§ 1331 and 1338, and supplemental

jurisdiction over Canada Goose’s claims under state law under 28 U.S.C. § 1367(a). This Court

also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because the matter in controversy

in this action exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

a citizen of Canada and a citizen of the State of New Jersey.

       8.      This Court has personal jurisdiction over Goose Country because Goose Country

regularly conducts business in this district, including by operating a retail business in this judicial

district. This Court also has personal jurisdiction over Goose Country because Goose Country has

committed tortious acts and sold infringing products in this State and district that are the subjects

of the claims set forth herein. Goose Country has purposefully availed itself of the privilege of
      Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 3 of 20 PageID #:3




conducting business with residents of this district and has established sufficient minimum contacts

with the State of Illinois such that it should reasonably and fairly anticipate being brought into

court in Illinois.

        9.      Venue is proper in this district under 28 U.S.C. § 1391.

                                               FACTS

A.      Canada Goose and Its GOOSE Marks.

        10.     Canada Goose is one of the world’s premier brands of apparel, and is well known

for its outerwear, namely, coats, parkas, jackets, vests, pullovers, shirts, headwear, scarves, gloves,

and mittens.

        11.     In the United States, Canada Goose branded products are sold at Canada Goose

branded retail stores, at the more than 450 third-party retail locations, such as Nordstrom, that

carry the products, and via the Canada Goose website and various other e-commerce websites.

        12.     Sales of Canada Goose branded products in the United States have exceeded

CAD$100 million per year since at least as early as fiscal year 2016 and were over CAD$275

million in 2020.

        13.     The Canada Goose brand has a reputation of providing Canadian-made luxury that

was designed to meet the demands of the Arctic.

        14.     Over the last several years, the Canada Goose brand’s sales and presence in the

United States has grown substantially and Canada Goose is a staple in the film industry for cold

weather film crews.

        15.     Canada Goose has been commercially using numerous GOOSE trademarks in

connection with the promotion and sale of clothing and related products and services, including
      Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 4 of 20 PageID #:4




retail store services featuring outerwear, in the United States since at least as early as 1994, twenty-

four (24) years before the filing date of Goose Country’s trademark applications.

       16.     Canada Goose has used its CANADA GOOSE mark and CANADA GOOSE

ARCTIC PROGRAM design mark in the United States since at least 1998. Canada Goose has used

these trademarks in connection with outerwear, namely, coats, parkas, jackets, vests, pullovers,

shirts, headwear, scarves, gloves, and mittens substantially made of goose down (where

applicable). Canada Goose’s marks are further used in connection with retail store services

featuring outerwear, clothing, apparel, footwear, headwear; and online retail store services

featuring outerwear, clothing, apparel, footwear, and headwear.

       17.     Between 1994 and 2015, Canada Goose branded products were sold to customers

in the United States through a variety of third-party retailers and via the internet on various e-

commerce websites as well as through Canada Goose’s own website. The first Canada Goose

branded retail store opened in the U.S. in New York, New York, on November 17, 2016.

       18.     Since then, Canada Goose has continued to expand the number of Canada Goose

branded retail locations across the United States. Canada Goose opened its flagship Michigan

Avenue, Chicago store, shown below, in 2017.
      Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 5 of 20 PageID #:5




         19.   Canada Goose owns, among others, the following United States Trademark

Registrations (Plaintiff’s “GOOSE Marks”):

 Mark                        Reg. No.         Goods

                             Reg. Date
 CANADA GOOSE                4,455,111      (Cl 25) Outerwear, namely, coats, parkas, jackets, vests,
                             Dec. 24, 2013  pullovers, shirts, headwear, scarves, gloves and mittens,
                                            substantially made of goose down, where applicable
 CANADA GOOSE                5,558,213      (Cl 35) Retail store services featuring outerwear, clothing,
                             Sept. 11, 2018 apparel, footwear, headwear; online retail store services
                                            featuring outerwear, clothing, apparel, footwear, headwear
                             3,254,771        (Cl 25) Clothing, namely parkas, coats, jackets, pullovers,
                             Jun. 26, 2007    vests, sweaters, shirts, anoraks, and headwear,
                                              substantially made of goose down, where applicable




                             5,598,313        (Cl 35) Retail store services featuring outerwear, clothing,
                             Nov. 6, 2018     apparel, headwear; online retail store services featuring
                                              outerwear, clothing, apparel, headwear




Current printouts of information from the electronic database records of the USPTO showing the

current status and title of these registrations are attached hereto as Exhibit A.

         20.   An example of Canada Goose’s use of its GOOSE Marks on its apparel is depicted

below.
      Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 6 of 20 PageID #:6




       21.     Canada Goose has given notice of its registered rights in its GOOSE Marks by using

the ® symbol in connection with its registered trademarks.

       22.     Canada Goose’s registered GOOSE Marks are valid and subsisting and are prima

facie evidence of Canada Goose’s exclusive right to use said marks in commerce on the goods and

services specified in each registration. In addition, Registration Nos. 3,254,771 and 4,455,111 are

incontestable under Section 15 of the Lanham Act (15 U.S.C. § 1065) and are, therefore,

conclusive evidence of the validity of the registered marks, of registration of the marks, of Canada

Goose’s ownership of the marks, and of Canada Goose’s exclusive right to use the marks in

commerce under § 33(b) of the Lanham Act (15 U.S.C. § 1115(b)).

       23.     United States Trademark Registration No. 5,558,213 was filed on June 6, 2016, and

was registered on September 11, 2018, for CANADA GOOSE in connection with retail store

services featuring outerwear, clothing, apparel, footwear, headwear; and online retail store services

featuring outerwear, clothing, apparel, footwear, and headwear. Through its online and retail

stores, Canada Goose has used the CANADA GOOSE mark in connection with all the services

identified in its Reg. No. 5,558,213 for many years without interruption.

       24.     United States Trademark Registration No. 5,598,313 was filed on June 6, 2016, and

was registered on November 6, 2018, for CANADA GOOSE ARCTIC PROGRAM (stylized as

seen above in section 12) in connection with retail store services featuring outerwear, clothing,

apparel, headwear; and online retail store services featuring outerwear, clothing, apparel, and

headwear. Through its online and retail stores, Canada Goose has used the CANADA GOOSE

ARCTIC PROGRAM mark in connection with all the services identified in its Reg. No. 5,598,313

for many years without interruption.
      Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 7 of 20 PageID #:7




          25.   Canada Goose and its GOOSE Marks are well known, and consumers have come

to know, rely upon, and recognize the GOOSE Marks as identifying its branded products and retail

stores.

          26.   Canada Goose has expended a substantial amount of money and effort in

advertising and promoting its GOOSE Marks. Since 2016, Canada Goose has invested tens of

millions of dollars on marketing efforts directed to promotion of the GOOSE Marks in the United

States.

          27.   The GOOSE Marks have been promoted in print and digital advertisements. The

GOOSE Marks also have received numerous media mentions in widely read publications, such as

Forbes, The New York Times, Bloomberg, the Chicago Tribune, Esquire, and many more. Canada

Goose is also a long-time sponsor of the Sundance Film Festival—the largest independent film

festival in the United States hosted annually in Park City, Utah.

          28.   The GOOSE Marks also have had an extremely high profile on social media for

many years, having billions of social impressions in the year 2020 alone.

          29.   The GOOSE Marks also have appeared on outerwear worn on screen in many major

motion pictures over the years, including The Day After Tomorrow (2004), National Treasure

(2004), Mr. Popper’s Penguins (2011), Captain America: The First Avenger (2011), and Man of

Steel (2013).

          30.   As a result of these substantial promotional, advertising, publicity, and public

relations activities, the GOOSE Marks have acquired substantial goodwill and are an extremely

valuable commercial asset.

          31.   Moreover, Canada Goose is among the most innovative and luxurious providers of

outerwear in the world today. As a result, the company and its products have been the recipients
     Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 8 of 20 PageID #:8




of numerous awards, including Fast Company’s 2021 Most Innovative Companies, a Forbes 2019

Retail Award for Best In-Store Innovation, a top 20 ranking in Lyst’s Q4 2019 Hottest Brands

List, and a Men’s Health’s 2019 Outdoor Award for Best Down Jacket.

       32.    Canada Goose’s GOOSE Marks are distinctive and are inherently distinctive,

serving to identify and indicate the source of Canada Goose’s products to the consuming public,

and to distinguish Canada Goose’s products and services from those of others.

       33.    As a result of, inter alia, Canada Goose’s exclusive, continuous, and substantial use

of the GOOSE Marks, Canada Goose’s exclusive, continuous, and substantial advertising and

promoting of products bearing the GOOSE Marks, and the publicity and attention that has been

paid to the GOOSE Marks, the GOOSE Marks have become famous in the United States and have

acquired valuable goodwill and substantial secondary meaning in the marketplace, as consumers

have come to uniquely associate the GOOSE Marks as source identifiers of Canada Goose.

       34.    Canada Goose also has common law rights in the GOOSE Marks in Illinois and

throughout the United States.

B.     Goose Country’s Unlawful Conduct.

       35.    Goose Country, with constructive and, upon information and belief, actual

knowledge of Canada Goose’s GOOSE Marks, began advertising, promoting, selling, and offering

for sale outwear under the marks GOOSE COUNTRY and ORIGINAL GOOSE COUNTRY (the

“GOOSE COUNTRY Marks”).

       36.    Goose Country has sold and offered for sale outerwear products under the GOOSE

COUNTRY Marks in interstate commerce.

       37.    Goose Country has sold and offered for sale outerwear products under the GOOSE

COUNTRY Marks in Illinois, including through its retail store located in the Fashion Outlets of
     Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 9 of 20 PageID #:9




Chicago in Rosemount, Illinois. The online map for the Fashion Outlets of Chicago identifies the

Goose Country store location as follows:




         38.   Goose Country, with constructive and, upon information and belief, actual

knowledge of Canada Goose’s GOOSE Marks, adopted a web address incorporating the GOOSE

COUNTRY Marks at www.originalgoosecountry.com and deployed the GOOSE COUNTRY

Marks on various social media accounts (e.g., Instagram).

         39.   An example of Goose Country’s use of the GOOSE Marks on its apparel is depicted

below.
     Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 10 of 20 PageID #:10




       40.    Canada Goose has been corresponding with Goose Country since at least as early

as December of 2018 regarding Canada Goose’s GOOSE Marks and Goose Country’s unlawful

use of the GOOSE COUNTRY Marks. Accordingly, Goose Country has had actual notice of

Canada Goose’s superior rights in the GOOSE Marks and its objection to Goose Country’s use of

the GOOSE COUNTRY Marks no later than December of 2018. Despite this, Goose Country

continues to use the GOOSE COUNTRY Marks in connection with the promotion and sale of its

competing outerwear products.

       41.    Goose Country is aware of the vast and valuable goodwill and reputation

represented and symbolized by Canada Goose’s GOOSE Marks. Goose Country also is aware that

Canada Goose’s consumers and potential consumers rely upon Canada Goose’s GOOSE Marks as

distinguishing Canada Goose’s products and services from the products and services of others.

       42.    Canada Goose’s GOOSE Marks became famous and acquired secondary meaning

in the United States before Goose Country commenced its unlawful use of the GOOSE

COUNTRY Marks.

       43.    Goose Country’s use of the GOOSE COUNTRY Marks has always been and

continues to be without the permission, consent, or authority of Canada Goose.

C.     Effect of Goose Country’s Conduct on Canada Goose and the Consuming Public.

       44.    The goods and services marketed and sold by Canada Goose under its GOOSE

Marks are identical or closely related to the goods and services marketed and sold by Goose

Country under the GOOSE COUNTRY Marks.

       45.    The look and feel of the outerwear garments offered by Goose Country under the

GOOSE COUNTRY Marks bears a remarkable similarity to the look and feel of the outerwear

garments offered by Canada Goose under its GOOSE Marks.
    Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 11 of 20 PageID #:11




           46.   Goods and services marketed and sold by Canada Goose under its GOOSE Marks

have long featured a unique circular patch with a red perimeter, placed on the shoulder of a jacket

or coat.

           47.   Goose Country’s outerwear has also featured a circular patch with a red perimeter

that is placed on the shoulder of a jacket or coat.

           48.   Goose Country’s intentional mimicry of the look and feel of Canada Goose’s

products and logos underscores the willful nature of Goose Country’s infringement of Canada

Goose’s GOOSE Marks.

           49.   The outerwear garments offered by Goose Country under the GOOSE COUNTRY

Marks compete directly with the outerwear garments offered by Canada Goose under its GOOSE

Marks.

           50.   In the United States, Canada Goose operates in the same geographic area now

served by Goose Country. The outerwear products of both parties are offered nationwide via the

internet. Moreover, Goose Country’s New York retail shop is less than one mile from Canada

Goose’s retail shop in SoHo, and Goose Country’s Illinois retail shop is just over fifteen miles

from Canada Goose’s retail shop on Michigan Avenue.

           51.   The GOOSE COUNTRY Marks are similar in sight, sound, and commercial

impression to Canada Goose’s GOOSE Marks. In addition to the overlapping GOOSE term, the

GOOSE Marks reference the country of Canada. The country of Canada is well known for its

geese. The GOOSE COUNTRY Marks thus convey a similar commercial impression in their

combining of the term GOOSE with COUNTRY. A similar commercial impression is also

conveyed when the term ORIGINAL is added to GOOSE COUNTRY.
    Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 12 of 20 PageID #:12




         52.   The goods sold under the parties’ respective marks also are sold at nearly identical

price points. For example, a typical jacket by Canada Goose bearing its GOOSE Marks retails at

$995.00, while a jacket featuring a similar look and feel sold by Goose Country under the GOOSE

COUNTRY Marks retails at $949.00. The similarity in price point indicates the parties’ respective

products target the same category of consumer.

         53.   Goose Country’s goods and services advertised, promoted, offered for sale, or sold

under the GOOSE COUNTRY Marks and derivatives of those marks are offered and/or promoted

in the same channels of trade as the Canada Goose goods and services offered under its GOOSE

Marks.

         54.   Goose Country’s continued use of the GOOSE COUNTRY Marks and derivatives

of those marks on its websites, in its advertising and promotional materials, on its signage, and on

its products is likely to diminish the goodwill associated with Canada Goose’s GOOSE Marks.

         55.   Goose Country derives and will continue to derive substantial revenue from its

products and services provided under the GOOSE COUNTRY Marks and derivatives of those

marks, all without the permission, authority, or consent of Canada Goose.

         56.   Goose Country’s unauthorized use of the GOOSE COUNTRY Marks and

derivatives of those marks is likely to cause confusion or mistake or to deceive consumers into

believing that Goose Country’s unauthorized goods and services advertised, promoted, and offered

under the GOOSE COUNTRY Marks and derivatives of those marks are sponsored, licensed or

authorized by, or affiliated, connected or otherwise associated with Canada Goose or that Canada

Goose’s goods and services offered under Canada Goose’s GOOSE Marks are sponsored, licensed

or authorized by, or affiliated, connected, or otherwise associated with Goose Country when the

same is not true.
    Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 13 of 20 PageID #:13




       57.     Goose Country’s continued use of the GOOSE COUNTRY Marks, and derivatives

of those marks, is with full knowledge of the prior ownership by Canada Goose of the GOOSE

Marks, of Canada Goose’s rights to use and control the use of such marks, and of Canada Goose’s

objections to Goose Country’s own continued use of the GOOSE COUNTRY Marks.

       58.     Goose Country has acted and continues to act without regard to Canada Goose’s

trademark rights and goodwill in the GOOSE Marks.

       59.     As a result of Goose Country’s unauthorized use of the GOOSE COUNTRY Marks

and derivatives of those marks, Goose Country is being unjustly enriched at Canada Goose’s

expense, and Canada Goose is being damaged.

       60.     Goose Country’s unauthorized use of the GOOSE COUNTRY Marks and

derivatives of those marks in association with its goods and services has significantly injured

Canada Goose’s interests. Specifically, Goose Country (a) has traded upon and threatens to further

trade upon the significant and valuable goodwill in Canada Goose’s GOOSE Marks; (b) is likely

to cause public confusion as to the source, sponsorship, or affiliation of Goose Country’s products

or services; (c) has damaged and threatens to further damage Canada Goose’s significant and

valuable goodwill in Canada Goose’s GOOSE Marks; (d) has injured and threatens to further

injure Canada Goose’s right to use Canada Goose’s GOOSE Marks as the exclusive indicia of

origin of Canada Goose’s goods and services in Illinois and throughout the United States; and

(e) has lessened the capacity of Canada Goose’s GOOSE Marks to indicate that its products and

services are sponsored by Canada Goose.

       61.     Unless these infringing acts by Goose Country are restrained by this Court, they

will cause irreparable injury to Canada Goose and to the public, for which there is no adequate

remedy at law. If Goose Country is permitted to continue, further damage and irreparable injury will
       Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 14 of 20 PageID #:14




be sustained by Canada Goose, and others will be encouraged or induced to infringe upon Canada

Goose’s GOOSE Marks. Through such infringement, the value of the GOOSE Marks will be

substantially reduced or destroyed, for which Canada Goose cannot be adequately compensated at

law.

D.       Willful Nature of Goose Country’s Actions.

         62.    Goose Country’s acts of trademark infringement, unfair competition and false

designation of origin, and trademark dilution complained of herein have been deliberate, willful,

intentional, and in bad faith, with full knowledge and conscious disregard of Canada Goose’s

rights. In view of the egregious nature of Goose Country’s actions, this is an exceptional case

within the meaning of Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

                                      COUNT I
                          FEDERAL TRADEMARK INFRINGEMENT

         63.    Canada Goose repeats the allegations of paragraphs 1-62 of this Complaint as if

fully set forth herein.

         64.    The acts of Goose Country complained of herein are likely to cause confusion,

mistake, or deception as to origin, sponsorship, or approval and therefore constitute federal

trademark infringement in violation of 15 U.S.C. § 1114(1). By reason of Goose Country’s bad

faith and willful infringement, Canada Goose is entitled to recover actual damages, treble damages,

an accounting for Goose Country’s profits, attorney fees, the costs of this litigation pursuant to 15

U.S.C. § 1117, and injunctive relief pursuant to 15 U.S.C. § 1116.

                                      COUNT II
                            FEDERAL TRADEMARK DILUTION

         65.    Canada Goose repeats the allegations of paragraphs 1-64 of this Complaint as if

fully set forth herein.
     Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 15 of 20 PageID #:15




        66.     This count states a cause of action for dilution of the distinctive quality of the

GOOSE Marks in violation of 15 U.S.C. § 1125(c)(1).

        67.     The GOOSE Marks are distinctive and famous marks. The GOOSE Marks have

long been used on and in connection with the sale of Canada Goose’s outerwear, have long been

the subject of substantial advertising and promotion, and are widely recognized by consumers and

those in the trade.

        68.     Goose Country’s acts as alleged above were commenced and committed from a

time well after the GOOSE Marks became famous.

        69.     Goose Country’s acts have lessened the capacity of the GOOSE Marks to identify

and distinguish the goods of Canada Goose. Goose Country’s acts have blurred the unique

association that has heretofore existed between the GOOSE Marks and the outerwear produced

and sold by Canada Goose. Accordingly, Goose Country’s acts are in violation of 15 U.S.C.

§ 1125(c)(1) in that they have caused a dilution of the distinctive quality of the GOOSE Marks to

the irreparable injury and damage of Canada Goose.

        70.     Canada Goose is entitled to injunctive relief and is also entitled to recover at least

Goose Country’s profits, Canada Goose’s actual damages, enhanced profits and damages, costs,

and reasonable attorney fees under at least 15 U.S.C. §§ 1125(c), 1116, and 1117.

                                 COUNT III
              FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION

        71.     Canada Goose repeats the allegations of paragraphs 1-70 of this Complaint as if

fully set forth herein.

        72.     The acts of Goose Country complained of herein constitute unfair competition and

false designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
     Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 16 of 20 PageID #:16




Canada Goose is entitled to recover actual and treble damages, attorney fees, the costs of this

litigation pursuant to 15 U.S.C. § 1117, and injunctive relief pursuant to 15 U.S.C. § 1116.

                                  COUNT IV
                 DECEPTIVE TRADE PRACTICES UNDER 815 ILCS § 510

        73.      Canada Goose repeats the allegations of paragraphs 1-72 of this Complaint as if

fully set forth herein.

        74.      Goose Country’s advertisements, marketing, promotions, offers to sell, sales, and

distribution of goods and services under the GOOSE COUNTRY Marks, in direct competition

with Canada Goose, violates the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510,

at least by palming off/passing off of Goose Country’s goods, by simulating Canada Goose’s

trademarks in an intentional and calculated manner that is likely to cause consumer confusion as

to origin and/or sponsorship/affiliation, and by creating the false and misleading impression that

the Goose Country goods and services are manufactured by, authorized by, or otherwise associated

with Canada Goose.

        75.      On information and belief, Goose Country’s conduct has been intentional, willful,

and malicious.

        76.      Goose Country’s deceptive trade practices have caused and, unless enjoined, will

continue to cause substantial and irreparable injury to Canada Goose for which Canada Goose has

no adequate remedy at law, including at least substantial and irreparable injury to the goodwill and

reputation for quality associated with goods and services offered under the GOOSE Marks.

        77.      Canada Goose is entitled to injunctive relief, and is also entitled to recover Goose

Country’s profits, Canada Goose’s actual damages, enhanced profits and damages, and reasonable

attorney fees under at least 815 ILCS § 510.
     Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 17 of 20 PageID #:17




                                  COUNT V
               UNFAIR COMPETITION UNDER ILLINOIS COMMON LAW

        78.     Canada Goose repeats the allegations of paragraphs 1-77 of this Complaint as if

fully set forth herein.

        79.     By engaging in the foregoing acts, Goose Country has knowingly engaged in unfair

competition in violation of the common law of the State of Illinois.

        80.     Canada Goose is entitled to recover actual and punitive damages for Goose

Country’s unfair competition.

                                 COUNT VI
              TRADEMARK INFRINGEMENT UNDER ILLINOIS COMMON LAW

        81.     Canada Goose repeats the allegations of paragraphs 1-80 of this Complaint as if

fully set forth herein.

        82.     By engaging in the foregoing acts, Goose Country has knowingly engaged in

unlawful trademark infringement and passing off in violation of the common law of the State of

Illinois.

        83.     Canada Goose is entitled to recover actual and punitive damages for Goose

Country’s trademark infringement.

                                         COUNT VII
                                     UNJUST ENRICHMENT

        84.     Canada Goose repeats the allegations of paragraphs 1-83 of this Complaint as if

fully set forth herein.

        85.     Goose Country’s advertisements, promotions, offers to sell, sales, and distribution

of its goods and services under the GOOSE COUNTRY Marks, in direct competition with Canada

Goose, constitute unjust enrichment, at least because Goose Country has wrongfully obtained

benefits at Canada Goose’s expense and has operated with an undue advantage.
    Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 18 of 20 PageID #:18




       86.     Goose Country’s unjust enrichment at Canada Goose’s expense has been

intentional, willful, and malicious.

       87.     Canada Goose is entitled to injunctive relief and is also entitled to recover at least

Goose Country’s profits.

                                       PRAYER FOR RELIEF

WHEREFORE, Canada Goose prays that:

       A.      Goose Country, its officers, agents, servants, employees, attorneys, and all those

persons in active concert or participation with any of them, be permanently enjoined from using

the GOOSE COUNTRY Marks, and any other mark that is confusingly similar to or derived from

the GOOSE COUNTRY Marks;

       B.      Goose Country be ordered to transfer ownership of the domain name

www.originalgoosecountry.com, as well as any other domain name that incorporates the GOOSE

COUNTRY Marks and any other mark that is confusingly similar to or derived from the GOOSE

COUNTRY Marks, to Canada Goose;

       C.      Goose Country, its officers, agents, servants, employees, attorneys, and all those

persons in active concert or participation with any of them, be required to modify all signage,

marketing materials, internet and social media content, products, packaging and promotional

material to eliminate the GOOSE COUNTRY Marks, and any other mark that is confusingly

similar to or derived from the GOOSE COUNTRY Marks;

       D.      Goose Country, its officers, agents, servants, employees, attorneys, and all those

persons in active concert or participation with any of them, be required to deliver to the Court for

destruction, or show proof of destruction of, any and all labels, signs, prints, packages, wrappers,

receptacles, and advertisements, and any other materials in Goose Country’s possession or control
    Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 19 of 20 PageID #:19




that use the GOOSE COUNTRY Marks, and any other mark that is confusingly similar to or

derived from GOOSE COUNTRY Marks;

       E.      Goose Country, its officers, agents, servants, employees, attorneys, and all those

persons in active concert or participation with any of them, be required to take all reasonably

available steps to remove the GOOSE COUNTRY Marks, and any other mark that is confusingly

similar to or derived from the GOOSE COUNTRY Marks, as a designator of Goose Country’s

business from any listing in any business directory, yellow pages, internet directory, Facebook

page, Instagram account, social media of any and all kinds, and any other listing or promotion

service, as well as with the New Jersey Secretary of State, and with respect to any license to operate

on file in New Jersey, Illinois, or any other state or local government or agency;

       F.      Goose Country be ordered to file with this Court and to serve upon Canada Goose

within 30 days after the entry and service on Goose Country of an injunction, a report in writing

and under oath setting forth in detail the manner and form in which Goose Country has complied

with the injunction;

       G.      Canada Goose recover all damages it sustains as a result of Goose Country’s

trademark infringement, trademark dilution, and unfair competition and false designation of origin,

and that said damages be trebled;

       H.      An accounting be directed to determine Goose Country’s profits resulting from

Goose Country’s activities complained of herein, and that such profits be paid over to Canada

Goose, increased as the Court finds to be just under the circumstances of this case;

       I.      Goose Country and all others acting in concert with it be directed to pay punitive

damages to deter Goose Country and all others similarly situated from like unlawful conduct in

the future due to Goose Country’s unfair competition;
     Case: 1:21-cv-03516 Document #: 1 Filed: 06/30/21 Page 20 of 20 PageID #:20




        J.      Canada Goose recover its reasonable attorney fees;

        K.      Canada Goose recover its costs of this action and prejudgment and post-judgment

interest; and

        L.      Canada Goose recover such other and further relief as the Court may deem just and

appropriate.

                                        JURY DEMAND

        Under Fed. R. Civ. P. 38(b), Canada Goose hereby demands a trial by jury on all issues

triable as of right by a jury.




 Dated: June 30, 2021                             Respectfully submitted,

                                                  By: /s/ Robert D. Leighton

                                                  Rachel Scobie (pro hac vice to be filed)
                                                  MERCHANT & GOULD P.C.
                                                  150 South Fifth Street
                                                  Suite 2200
                                                  Minneapolis, MN 55402-4247
                                                  rscobie@merchantgould.com
                                                  (612) 336-4667

                                                  Robert D. Leighton
                                                  GOLDBERG KOHN, LTD.
                                                  55 E. Monroe St., Suite 3300
                                                  Chicago, IL 60603
                                                  robert.leighton@goldbergkohn.com
                                                  (312)-201-4000

                                                  Attorneys for Plaintiff Canada Goose Inc.
